DETAILED ACTION
                                       EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee. 
 
The application has been amended as follows:
	PLEASE AMEND CLAIM 17 AS FOLLOWS:

17. 	The apparatus of claim 16, wherein the selection signals are staggered with respect to each other.

                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112